WICKERSHAM, Judge,
dissenting:
I would affirm defendant’s judgment of sentence without the necessity of a remand evidentiary hearing. In so doing, I would adopt the following from Commonwealth’s brief, pages 4-5:
“Defendant’s first claim is that Judge Blake erred in granting the Commonwealth first petition to extend, because, allegedly, the Commonwealth failed to exercise due diligence in trying to bring defendant to trial.2 Judge Blake’s contrary conclusion, that the Commonwealth had, in fact, exercised due diligence, should be sustained absent a palpable abuse of discretion. If trial courts are not to be burdened with a backlog of cases in which Rule 1100 is at issue, Rule 1100(c) extension hearings must be short and to the point; the hearing judge must be permitted to rely, as Judge Blake did in this case, on the entries in the official court file of the case; and the conclusions of the hearing judge, who is peculiarly well-situated to weigh the merits of an extension request in light of the facts of the case and of the exigencies of the court system as a whole, must be accorded great deference. Here, considering the brevity of the extension granted, the absence of any prejudice caused by it to defendant, and the drastic alternative potential result of discharge, Judge Blake’s conclusion should be sustained.”
*276We are not dealing here with mere “recollection” of the court but rather with a clear record that needs no further support. I would affirm the judgment of sentence imposed by Judge Levy Anderson of the Court of Common Pleas of Philadelphia County.

 It is unclear from defendant’s brief (see p. 15) whether defendant is claiming that Judge Blake also erred in granting the second Commonwealth petition to extend. In any event, it was properly granted. On June 30, 1978, defendant’s mechanical rúndate as extended by the first extension, the parties were in the midst of a suppression hearing, and when it became clear that the hearing could not be completed, and trial begun, that day, the Commonwealth filed the second petition. The petition came before Judge Blake six days later, and Judge Blake, because of the pendency of the suppression motion, granted it and extended the rúndate to July 13,1978. Clearly, he did so properly, as trial could not commence at least until the suppression judge had disposed of the motion before him.
Of course, defendant’s trial did not begin until July 26, 1978, thirteen days after defendant’s rúndate, as extended by the second extension, but on July 10, 1978, defendant and his counsel signed a written waiver of his Rule 1100 rights until July 30, 1978, after Judge Anderson conducted a full colloquy with defendant on the matter *276(N.T. 7/10/78, 30-33). This waiver was unquestionably valid, a conclusion which defendant does not contest on this appeal.
Defendant’s citations to authority concerning the question of whether trial commences with a suppression motion reserved for time of trial, Brief for Appellant at 15, are obviously inappropriate, as the Commonwealth does not contend here that defendant’s trial commenced with the commencement of the hearing on defendant’s motion to suppress.
Defendant also'complains about the facts that the second extension hearing was scheduled on the same day and at the same time as the still ongoing suppression hearing, and that he had to rush from the former to the latter, whereas the Commonwealth has two different assistant district attorneys at the two hearings. This “argument” is absolutely without legal significance and certainly would be an inadequate basis on which to grant a convicted felon an absolute discharge.